Citation Nr: 0033362	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-15 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for respiratory 
disability due to inservice asbestos exposure.

5.  Entitlement to service connection for respiratory 
disability due to inservice tobacco use or nicotine 
dependence.  

6.  Entitlement to service connection for nicotine 
dependence.  


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from July and September 1998 rating 
decisions of the Lincoln, Nebraska, Department of Veterans 
Affairs (VA) Regional Office (RO).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for any of the 
claimed conditions since service.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder. 

2.  The RO should confirm to the extent 
possible, the veteran's exposure to 
asbestos during his period of active duty 
in the U.S. Navy.

3.  The RO should again request the 
veteran to provide information relevant 
to his history of tobacco use subsequent 
to service, to include identifying any 
periods of smoking cessation, and also 
request the veteran to provide 
information about any post-service 
employment and any relevant environmental 
exposure to asbestos or toxins.

4.  The RO should schedule the veteran 
for a VA audiological examination to 
determine the nature and etiology of any 
hearing loss and tinnitus.  All indicated 
tests and studies should be performed, 
including but not limited to an 
audiogram.  The audiologist should 
express an opinion as to whether any 
hearing loss and tinnitus documented is 
more, less or equally as likely as not to 
be related to service.  A complete 
rationale for any opinion expressed must 
be provided.  The claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior to the examination.  The 
RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

5.  The RO should schedule the veteran 
for a comprehensive VA orthopedic 
examination to determine the nature and 
etiology of any back disability.  All 
indicated test, studies and X-rays should 
be performed.  The report should set 
forth all objective findings regarding 
the back, including range of motion 
measurements.  The orthopedist should 
express an opinion as to whether any back 
disability documented is more, less or 
equally as likely as not to be related to 
service.  A complete rationale for any 
opinion expressed must be provided.  The 
claims folder and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

6.  The RO should schedule the veteran 
for a VA respiratory examination to 
determine the nature and etiology of any 
respiratory disability.  All indicated 
tests, studies and X-rays should be 
performed.  The examiner should render an 
opinion as to whether any diagnosed 
respiratory disability is etiologically 
related to exposure to asbestos.  If the 
response is negative, the examiner should 
provide a medical opinion as to:

(i) whether it is more, less or equally 
as likely as not that the veteran's 
inservice tobacco use resulted in his 
respiratory disability, as distinguished 
from tobacco use after service;

(ii) whether the veteran acquired an 
addiction to nicotine while in the 
military; and

(iii) if so, whether it is more, less or 
equally as likely as not that there is a 
relationship between his nicotine 
dependence and respiratory disability.  

In providing the above opinions, the 
physician should consider the possible 
effect of the veteran's smoking before 
and after his military service.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  The claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior to the examination.  The 
RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

7.  After the above examinations are 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  If the reports 
do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2.

8.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

9.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, unless otherwise indicated.  The 
purpose of this REMAND is to obtain additional evidence and 
ensure that the veteran is afforded all due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required by the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



